DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is  a response to communications dated 04/20/2022.  Claims 21-35 are still pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 04/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent numbers 10,028,207 and 10,805,868 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0269872) (hereinafter “Kim”) in view of Chen et al. (US 9,167,574) (hereinafter “Chen”).
Regarding claim 21, in accordance with Kim reference entirety, Kim teaches A method of receiving a downlink channel by a user equipment (FIG. 10; UE) in enhanced coverage (para [0135]: "expanding the coverage of the MTC UE compared to the conventional cases is under consideration. To this end, various coverage enhancement techniques for the MTC UE are under discussion." In addition, (para [0136]: "For example, when an MTC UE performs initial access to a specific cell, the MTC UE may receive a master information block (MIB) for the cell from an eNodeB (eNB) operating/controlling the cell over a Physical Broadcast Channel (PBCH) and receive system information block (SIB) information and radio resource control (RRC) parameters over a PDSCH"), the method comprising: 
receiving, for one or more times, by the user equipment (FIG. 10; UE) from a base station (FIG. 10; BS), a physical downlink control channel including control information; and receiving, for one or more times, by the user equipment from the base station, a physical downlink shared channel (para [0138]:"if the eNB transmits a PDCCH and/or a PDSCH to MTC UEs using the same method as used for the legacy UE, an MTC UE having a coverage issue has difficulty in receiving the PDCCH and/or PDSCH. To address this difficulty, the eNB may repeatedly transmit the PBCH to the MTC UE having the coverage issue."  In addition, para [0163]: "the MTC PBCH encoded bit blocks to be repeatedly transmitted for the MTC UE may be transmitted in the second subframe (subframe# 1) in each radio frame. Thereby, the eNB may transmit all PBCH encoded bit blocks within as short a time as possible ." And para [0174]: "Only the MTC UE may receive the MTC PBCH by decoding the repeatedly transmitted MTC transmission region."),
.
It appears to Kim fails to further explicitly disclose the claimed limitation of “wherein the control information includes downlink scheduling information related to the physical downlink shared channel.”  However, such limitation lacks thereof from Kim is well-known in the art and taught by Chen.
In an analogous art in the same field of endeavor, Chen teaches a method and system for blind decoding downlink control information (DCI) from an enhanced physical downlink control channel comprising, among other things, the limitation of ““wherein the control information includes downlink scheduling information related to the physical downlink shared channel” (Chen; col. 6, lines 11-15: "A resource allocation can include three PRB pairs ( e.g., two contiguous slots). A PRB pair 0 302A can include the EPDCCH 320 used to transmit the DCI resource allocation (RA) 322 for PRB pair 0, 1, and 2.A PRB pair 1302B and PRB pair 2 302C can include the PDSCH 310A-B." and same column, lines 23-26: "If the DCI indicates PRB 0, 1, 2 are allocated for PDSCH and the DCI itself is detected in PRB 0, UE can rate matching around PRB 0 and may only decode PDSCH from PRB 1, 2. One PRB pair may contain 2 or 4 ECCEs.").
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Chen’s teaching into Kim’s to arrive the claimed invention.  A motivation for doing so would be to overcome the discrepancies of the prior art and to inform the UE about resource allocations or scheduling related to downlink resource assignments on the PDSCH, uplink resource grants, and uplink power control commands (Chen; col. 1, lines 44-47).
	Regarding claim 26, in accordance with Kim reference entirety, Kim discloses a base station (FIG. 10; BS) for transmitting a downlink channel to a user equipment (FIG. 10; UE) in enhanced coverage (para [0135]: "expanding the coverage of the MTC UE compared to the conventional cases is under consideration. To this end, various coverage enhancement techniques for the MTC UE are under discussion." In addition, (para [0136]: "For example, when an MTC UE performs initial access to a specific cell, the MTC UE may receive a master information block (MIB) for the cell from an eNodeB (eNB) operating/controlling the cell over a Physical Broadcast Channel (PBCH) and receive system information block (SIB) information and radio resource control (RRC) parameters over a PDSCH"), the base station (FIG. 10; BS) comprising: a transmitting unit (FIG. 10: 1050) for transmitting the downlink channel (PDCCH or PDSCH); a receiving unit (FIG. 10: 1070) for receiving an uplink channel (PUCCH); and a control unit (FIG. 10; 1030) for controlling the transmitting unit (FIG. 10: 1050) and the receiving unit (FIG. 10: 1050) (para [0180]: "That is, each of the UE and the BS may include a Transmitter (Tx) 1040 or 1050 and Receiver (Rx) 1060 or 1070, for controlling transmission and reception of information, data, and/or messages, and an antenna 1000 or 1010 for transmitting and receiving information, data, and/or messages."  In addition, para [0181]: "Each of the UE and the BS may further include a processor 1020 or 1030 for implementing the afore-described embodiments of the present invention and a memory 1080 or 1090 for temporarily or permanently storing operations of the processor 1020 or 1030) wherein the control unit (FIG. 10: 1070) is configured to: control the transmitting unit to transmit, for one or more times, to the user equipment, a physical downlink control channel (PDCCH) including control information (PBCH); and control the transmitting unit to transmit, for one or more times, to the user equipment, a physical downlink shared channel (PDSCH) (para [0138]:"if the eNB transmits a PDCCH and/or a PDSCH to MTC UEs using the same method as used for the legacy UE, an MTC UE having a coverage issue has difficulty in receiving the PDCCH and/or PDSCH. To address this difficulty, the eNB may repeatedly transmit the PBCH to the MTC UE having the coverage issue."  In addition, para [0163]: "the MTC PBCH encoded bit blocks to be repeatedly transmitted for the MTC UE may be transmitted in the second subframe (subframe# 1) in each radio frame. Thereby, the eNB may transmit all PBCH encoded bit blocks within as short a time as possible ." And para [0174]: "Only the MTC UE may receive the MTC PBCH by decoding the repeatedly transmitted MTC transmission region"),
.
It appears to Kim fails to further explicitly disclose the claimed limitation of “wherein the control information includes downlink scheduling information related to the physical downlink shared channel.”  However, such limitation lacks thereof from Kim is well-known in the art and taught by Chen.
In an analogous art in the same field of endeavor, Chen teaches a method and system for blind decoding downlink control information (DCI) from an enhanced physical downlink control channel comprising, among other things, the limitation of ““wherein the control information includes downlink scheduling information related to the physical downlink shared channel” (Chen; col. 6, lines 11-15: "A resource allocation can include three PRB pairs ( e.g., two contiguous slots). A PRB pair 0 302A can include the EPDCCH 320 used to transmit the DCI resource allocation (RA) 322 for PRB pair 0, 1, and 2.A PRB pair 1302B and PRB pair 2 302C can include the PDSCH 310A-B." and same column, lines 23-26: "If the DCI indicates PRB 0, 1, 2 are allocated for PDSCH and the DCI itself is detected in PRB 0, UE can rate matching around PRB 0 and may only decode PDSCH from PRB 1, 2. One PRB pair may contain 2 or 4 ECCEs.").
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Chen’s teaching into Kim’s to arrive the claimed invention.  A motivation for doing so would be to overcome the discrepancies of the prior art and to inform the UE about resource allocations or scheduling related to downlink resource assignments on the PDSCH, uplink resource grants, and uplink power control commands (Chen; col. 1, lines 44-47).
	Regarding claim 31, in accordance with Kim reference entirety, Kim discloses a user equipment (FIG. 10: UE) for receiving a downlink channel in enhanced coverage (para [0135]: "expanding the coverage of the MTC UE compared to the conventional cases is under consideration. To this end, various coverage enhancement techniques for the MTC UE are under discussion." In addition, (para [0136]: "For example, when an MTC UE performs initial access to a specific cell, the MTC UE may receive a master information block (MIB) for the cell from an eNodeB (eNB) operating/controlling the cell over a Physical Broadcast Channel (PBCH) and receive system information block (SIB) information and radio resource control (RRC) parameters over a PDSCH"), the user equipment (FIG. 10: UE) comprising: a transmitting unit (FIG. 10; 1040) for transmitting an uplink channel; a receiving unit (FIG. 10; 10600) for receiving the downlink channel (PDCCH); and a control unit (FIG. 10; 1020) for controlling the transmitting unit (FIG. 10; 1040) and the receiving unit (FIG. 10; 1060) (para [0180]: "That is, each of the UE and the BS may include a Transmitter (Tx) 1040 or 1050 and Receiver (Rx) 1060 or 1070, for controlling transmission and reception of information, data, and/or messages, and an antenna 1000 or 1010 for transmitting and receiving information, data, and/or messages."  In addition, para [0181]: "Each of the UE and the BS may further include a processor 1020 or 1030 for implementing the afore-described embodiments of the present invention and a memory 1080 or 1090 for temporarily or permanently storing operations of the processor 1020 or 1030), wherein the control unit (FIG. 10; 1020) is configured to: control the receiving unit to receive, for one or more times, from a base station, a physical downlink control channel (PBCH) including control information (PBCH), and control the receiving unit to receive, for one or more times, from the base station, a physical downlink shared channel (PDSCH) (para [0138]:"if the eNB transmits a PDCCH and/or a PDSCH to MTC UEs using the same method as used for the legacy UE, an MTC UE having a coverage issue has difficulty in receiving the PDCCH and/or PDSCH. To address this difficulty, the eNB may repeatedly transmit the PBCH to the MTC UE having the coverage issue."  In addition, para [0163]: "the MTC PBCH encoded bit blocks to be repeatedly transmitted for the MTC UE may be transmitted in the second subframe (subframe# 1) in each radio frame. Thereby, the eNB may transmit all PBCH encoded bit blocks within as short a time as possible ." And para [0174]: "Only the MTC UE may receive the MTC PBCH by decoding the repeatedly transmitted MTC transmission region."),
.
It appears to Kim fails to further explicitly disclose the claimed limitation of “wherein the control information includes downlink scheduling information related to the physical downlink shared channel.”  However, such limitation lacks thereof from Kim is well-known in the art and taught by Chen.
In an analogous art in the same field of endeavor, Chen teaches a method and system for blind decoding downlink control information (DCI) from an enhanced physical downlink control channel comprising, among other things, the limitation of ““wherein the control information includes downlink scheduling information related to the physical downlink shared channel” (Chen; col. 6, lines 11-15: "A resource allocation can include three PRB pairs ( e.g., two contiguous slots). A PRB pair 0 302A can include the EPDCCH 320 used to transmit the DCI resource allocation (RA) 322 for PRB pair 0, 1, and 2.A PRB pair 1302B and PRB pair 2 302C can include the PDSCH 310A-B." and same column, lines 23-26: "If the DCI indicates PRB 0, 1, 2 are allocated for PDSCH and the DCI itself is detected in PRB 0, UE can rate matching around PRB 0 and may only decode PDSCH from PRB 1, 2. One PRB pair may contain 2 or 4 ECCEs.").
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Chen’s teaching into Kim’s to arrive the claimed invention.  A motivation for doing so would be to overcome the discrepancies of the prior art and to inform the UE about resource allocations or scheduling related to downlink resource assignments on the PDSCH, uplink resource grants, and uplink power control commands (Chen; col. 1, lines 44-47).

Claims 21, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2016/0127952) (hereinafter “You”) in view of Chen.
Regarding claim 21, in accordance with You reference entirety, You teaches A method of receiving a downlink channel by a user equipment in enhanced coverage, the method comprising: receiving, for one or more times, by the user equipment from a base station, a physical downlink control channel including control information; and receiving, for one or more times, by the user equipment from the base station, a physical downlink shared channel (FIG. 17 depicts connection details of UE 100 to include processor 101 and RF unit 103 and BS 200 to include processor 201 and RF unit 203.  Furthermore; para [0202: "the MTC device may read the PDSCH by a predetermined repetition number to decode one SIB."  In addition, para [0207]: "for an MTC device located in a coverage extension region, a BS of a corresponding cell may repetitively transmit a bundle of identical PDSCHs on several subframes. In this case, when a frequency (or RB region) at which a PDSCH is located is changed during a subframe duration in which the PDSCH is repeated"),
.
It appears to You fails to further explicitly disclose the claimed limitation of “wherein the control information includes downlink scheduling information related to the physical downlink shared channel.”  However, such limitation lacks thereof from Kim is well-known in the art and taught by Chen.
In an analogous art in the same field of endeavor, Chen teaches a method and system for blind decoding downlink control information (DCI) from an enhanced physical downlink control channel comprising, among other things, the limitation of ““wherein the control information includes downlink scheduling information related to the physical downlink shared channel” (Chen; col. 6, lines 11-15: "A resource allocation can include three PRB pairs ( e.g., two contiguous slots). A PRB pair 0 302A can include the EPDCCH 320 used to transmit the DCI resource allocation (RA) 322 for PRB pair 0, 1, and 2.A PRB pair 1302B and PRB pair 2 302C can include the PDSCH 310A-B." and same column, lines 23-26: "If the DCI indicates PRB 0, 1, 2 are allocated for PDSCH and the DCI itself is detected in PRB 0, UE can rate matching around PRB 0 and may only decode PDSCH from PRB 1, 2. One PRB pair may contain 2 or 4 ECCEs.").
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Chen’s teaching into You’s to arrive the claimed invention.  A motivation for doing so would be to overcome the discrepancies of the prior art and to inform the UE about resource allocations or scheduling related to downlink resource assignments on the PDSCH, uplink resource grants, and uplink power control commands (Chen; col. 1, lines 44-47).
Regarding claim 26, in accordance with You reference entirety, You discloses a base station for transmitting a downlink channel to a user equipment in enhanced coverage, the base station comprising: a transmitting unit for transmitting the downlink channel; a receiving unit for receiving an uplink channel; and a control unit for controlling the transmitting unit and the receiving unit (see FIG. 17 for connection details between elements 203 and 201 and description details in paras [0245] to [0237]), wherein the control unit is configured to: control the transmitting unit to transmit, for one or more times, to the user equipment, a physical downlink control channel including control information; and control the transmitting unit to transmit, for one or more times, to the user equipment, a physical downlink shared channel (FIG. 17 depicts connection details of UE 100 to include processor 101 and RF unit 103 and BS 200 to include processor 201 and RF unit 203.  Furthermore; para [0202: "the MTC device may read the PDSCH by a predetermined repetition number to decode one SIB."  In addition, para [0207]: "for an MTC device located in a coverage extension region, a BS of a corresponding cell may repetitively transmit a bundle of identical PDSCHs on several subframes. In this case, when a frequency (or RB region) at which a PDSCH is located is changed during a subframe duration in which the PDSCH is repeated"),
.
It appears to You fails to further explicitly disclose the claimed limitation of “wherein the control information includes downlink scheduling information related to the physical downlink shared channel.”  However, such limitation lacks thereof from Kim is well-known in the art and taught by Chen.
In an analogous art in the same field of endeavor, Chen teaches a method and system for blind decoding downlink control information (DCI) from an enhanced physical downlink control channel comprising, among other things, the limitation of ““wherein the control information includes downlink scheduling information related to the physical downlink shared channel” (Chen; col. 6, lines 11-15: "A resource allocation can include three PRB pairs ( e.g., two contiguous slots). A PRB pair 0 302A can include the EPDCCH 320 used to transmit the DCI resource allocation (RA) 322 for PRB pair 0, 1, and 2.A PRB pair 1302B and PRB pair 2 302C can include the PDSCH 310A-B." and same column, lines 23-26: "If the DCI indicates PRB 0, 1, 2 are allocated for PDSCH and the DCI itself is detected in PRB 0, UE can rate matching around PRB 0 and may only decode PDSCH from PRB 1, 2. One PRB pair may contain 2 or 4 ECCEs.").
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Chen’s teaching into You’s to arrive the claimed invention.  A motivation for doing so would be to overcome the discrepancies of the prior art and to inform the UE about resource allocations or scheduling related to downlink resource assignments on the PDSCH, uplink resource grants, and uplink power control commands (Chen; col. 1, lines 44-47).
Regarding claim 31, in accordance with You reference entirety, You discloses a user equipment for receiving a downlink channel in enhanced coverage, the user equipment comprising: a transmitting unit for transmitting an uplink channel; a receiving unit for receiving the downlink channel; and a control unit for controlling the transmitting unit and the receiving unit (see FIG. 17 for connection details between elements 203 and 201 and description details in paras [0245] to [0237]), 	wherein the control unit is configured to: control the receiving unit to receive, for one or more times, from a base station, a physical downlink control channel including control information, and control the receiving unit to receive, for one or more times, from the base station, a physical downlink shared channel (FIG. 17 depicts connection details of UE 100 to include processor 101 and RF unit 103 and BS 200 to include processor 201 and RF unit 203.  Furthermore; para [0202: "the MTC device may read the PDSCH by a predetermined repetition number to decode one SIB."  In addition, para [0207]: "for an MTC device located in a coverage extension region, a BS of a corresponding cell may repetitively transmit a bundle of identical PDSCHs on several subframes. In this case, when a frequency (or RB region) at which a PDSCH is located is changed during a subframe duration in which the PDSCH is repeated"),
.
It appears to You fails to further explicitly disclose the claimed limitation of “wherein the control information includes downlink scheduling information related to the physical downlink shared channel.”  However, such limitation lacks thereof from Kim is well-known in the art and taught by Chen.
In an analogous art in the same field of endeavor, Chen teaches a method and system for blind decoding downlink control information (DCI) from an enhanced physical downlink control channel comprising, among other things, the limitation of ““wherein the control information includes downlink scheduling information related to the physical downlink shared channel” (Chen; col. 6, lines 11-15: "A resource allocation can include three PRB pairs ( e.g., two contiguous slots). A PRB pair 0 302A can include the EPDCCH 320 used to transmit the DCI resource allocation (RA) 322 for PRB pair 0, 1, and 2.A PRB pair 1302B and PRB pair 2 302C can include the PDSCH 310A-B." and same column, lines 23-26: "If the DCI indicates PRB 0, 1, 2 are allocated for PDSCH and the DCI itself is detected in PRB 0, UE can rate matching around PRB 0 and may only decode PDSCH from PRB 1, 2. One PRB pair may contain 2 or 4 ECCEs.").
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Chen’s teaching into You’s to arrive the claimed invention.  A motivation for doing so would be to overcome the discrepancies of the prior art and to inform the UE about resource allocations or scheduling related to downlink resource assignments on the PDSCH, uplink resource grants, and uplink power control commands (Chen; col. 1, lines 44-47).

Allowable Subject Matter
Claims 22-25, 26-30, and 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of base claims 21, 26, 31 and further limit with novel and unobvious limitation of “wherein the physical downlink control channel is received in first one or more subframes in a subframe set configured for the user equipment in enhanced coverage, and wherein the physical downlink shared channel is received in second one or more subframes in the subframe set configured for the user equipment in enhanced coverage, wherein the physical downlink shared channel in the second one or more subframes is received, for one or more repetitions, after a subframe n that is a last subframe in which the physical downlink control channel is transmitted, and wherein a starting subframe of the second one or more subframes is a k-th subframe in the subframe set configured for the user equipment in enhanced coverage after the subframe n, and the k is a predetermined value,” as recited in claims 22, 24, 27, 27, 32, and 34; “wherein the physical downlink control channel is transmitted in a data region of the first one or more subframes, and the physical downlink control channel uses localized transmission or distributed transmission,” as recited in claims 23, 28, and 33; and “transmitting, for one or more repetitions, by the user equipment based on at least one of a first transmission power or a first repetition level to the base station, a random access preamble in a physical random access channel; and based on the user equipment being failed to receive a random access response in response to the random access preamble, retransmitting, for one or more repetitions, by the user equipment based on at least one of a second transmission power greater than the first transmission power or a second repetition level different from the first repetition level to the base station, the random access preamble,” as recited in claims 25 and 35; and “wherein the control unit is further configured to: control the receiving unit to receive, for one or more repetitions, from the user equipment based on at least one of a first transmission power or a first repetition level, a random access preamble in a physical random access channel; and based on the user equipment being failed to receive a random access response in response to the random access preamble, control the receiving unit to receive, for one or more repetitions, retransmissions of the random access preamble, from the user equipment based on at least one of a second transmission power greater than the first transmission power or a second repetition level different from the first repetition level to the base station,” as recited in claim 30, structurally and functionally interconnected in a manner as claimed.


Response to Arguments
The response filed on 04/20/2022 has correctly pointed the status of claims 21-35, currently pending in the application.
Pertaining the obviousness-type double patenting rejections over claims 1-18 of U.S. Patent Nos. 10,805,868 and 10,028,207, the terminal disclaimer has overcome the outstanding rejections.
Pertaining the rejection of claims 21, 26, and 31 under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2016/0269872) (hereinafter “Kim”) and as being anticipated by You et al. (US 2016/0127952) (hereinafter “You”), the Applicant has argued that the applied art of record of Kim and You fails to disclose the newly added limitation of “wherein the control information includes downlink scheduling information related to the physical downlink shared channel.”  
The argument is noted and persuasive.  Nevertheless, the newly added limitation of “wherein the control information includes downlink scheduling information related to the physical downlink shared channel” is taught by Chen in a combination to render obvious newly amended claims 21, 26, and 31 in a manner as above discussed.
Examiner believes an earnest attempt has been made in addressing all of the application’s arguments.  Due to the response fails to place the instant application in a favorable condition for allowance, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2016/0278052).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 23, 2022